05/26/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANft                            ILED  Case Number: PR 06-0422



                                       PR 06-0422
                                                                                MAY 2 6 2020
                                                                            Bowen Greer•w000
                                                                          Olerk of Suprer • - Court
 IN THE MATTER OF THE PETITION OF                                                teofMon.ra,a
                                                                   ORDE      S`~
 DANIEL J. RHEAUME


      Daniel J. Rheaume has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Rheaume passed the MPRE in 1996 when seeking admission to the
practice oflaw in Florida. He was admitted to the Florida Bar and,since then, has practiced
law continuously in Florida for 24 years, "ethically and without incident." Good cause
appearing,
      IT IS HEREBY ORDERED that the petition of Daniel J. Rheaume to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
                      ;t1-.
       DATED this c-Cday of May,2020.




                                                           ChiefJustice


                                                   c,,,A.,.,..... ,:v Neer____.
                                                    '..\



                                                    ,g66-- (4--
,4/1s14/25%

   A4 2
   Justices